COURT OF APPEALS
                                 SECOND DISTRICT OF TEXAS
                                      FORT WORTH

                                     NO. 02-14-00337-CV


Noorddin Poonjani, Showket                §    From the 211th District Court
Panjwani, and 1st Nations Fastop
Marketing, Inc.                           §    of Denton County (2013-30033-
                                               211)
v.                                        §    December 4, 2014

Zainab Kamaluddin, as the Trustee         §    Per Curiam
of the Abdulhameed and Zainab
Kamaluddin Family Trust

                                         JUDGMENT

This court has considered the record on appeal in this case and holds that the appeal should

be dismissed. It is ordered that the appeal is dismissed for want of jurisdiction.


                                     SECOND DISTRICT COURT OF APPEALS

                                     PER CURIAM